                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JUANITA J. TIPPIN                                                                    PLAINTIFF

V.                             NO. 4:18CV00804 BRW/PSH

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                                    DEFENDANT

                                            ORDER

       I have reviewed the Recommended Disposition (Doc. No. 15) submitted by Magistrate

Judge Patricia S. Harris. No objections have been filed. After careful consideration, I approve

and adopt the Recommended Disposition in all respects. Judgment will be entered accordingly.

       Accordingly, the Commissioner’s decision is AFFIRMED, and Plaintiff Juanita J.

Tippin’s Complaint (Doc. No. 2) is DISMISSED with prejudice.

       IT IS SO ORDERED this 27th day of December, 2019.



                                             Billy Roy Wilson _________________
                                             UNITED STATES DISTRICT JUDGE
